Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Polovnikova on May 6, 2021.

2.	The application has been amended as follows: 
	In claim 1, line 4 after “measuring”, “a” has been deleted and --an established statistical-- has been inserted therefor; then after “difference from”, “a control value in” has been deleted and --predetermined NCGS control values of-- has been inserted therefor.
In claim 1, line 8 after “wherein the”, “control value is an amount” has been deleted and --predetermined NCGS control values are amounts-- has been inserted therefor; then after “IL-8, IL-10, TNF-Alpha,”, “or” has been deleted and --and-- has been inserted therefor; then after “total IgE”, --found-- has been inserted; and then after “in”, “an individual” has been deleted and --individuals-- has been inserted therefor.

In claim 4, line 4 after “value in the”, “individual” has been deleted and --individuals-- has been inserted therefor.

	In claim 7, line 4 after “measuring”, “a” has been deleted and --an established statistical-- has been inserted therefor; then after “difference from”, “a control value in” has been deleted and --predetermined NCGS control values of-- has been inserted therefor.
In claim 7, line 8 after “wherein the”, “control value is” has been deleted and --predetermined NCGS control values are-- has been inserted therefor; then after “IL-8, IL-10, TNF-Alpha”, “or” has been deleted and --and-- has been inserted therefor; then after “total IgE expression”, --found-- has been inserted; and then after “in”, “an individual” has been deleted and --individuals-- has been inserted therefor.

In claim 10, line 4 after “value in the”, “individual” has been deleted and --individuals-- has been inserted therefor.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or fairly suggest a method of measuring biomarkers associated with non-coeliac gluten sensitivity (NCGS) in an individual suspected of having NCGS, comprising: obtaining a sample from the individual .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 6, 2021